                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA
                vs.                                 CRIMINAL NO. 3:19MJ1496 (SALM)
 KEVIN MCCORMICK                                    October 24, 2019


                       MOTION TO CONTINUE DETENTION HEARING
       The defendant, Kevin McCormick, hereby moves the Court to continue the detention hearing

in this matter. The detention hearing is currently scheduled for Friday, October 25, 2019 at 11:00am.

Mr. McCormick and counsel require additional time to investigate a bond package in this case.

       Undersigned counsel has consulted with Mr. McCormick and he consents to the proposed

continuance.

       Accordingly, the defendant asks the Court to continue the bond hearing scheduled for October

25, and counsel will contact chambers when the defense is prepared to move forward with a detention

hearing.

       WHEREFORE, the defendant respectfully requests that this motion be granted.
                                               Respectfully Submitted,



                                               THE DEFENDANT,
                                               Kevin McCormick

                                               FEDERAL DEFENDER OFFICE


Date: October 24, 2019                         /s/ Allison M. Near
                                               Allison M. Near
                                               Assistant Federal Defender
                                               265 Church Street, Suite 702
                                               New Haven, CT 06510
                                               Phone: (203) 498-4200
                                               Bar No.: ct27241
                                               Email: allison_near@fd.org



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 24, 2019, a copy of the foregoing motion was
filed electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent to all parties by operation of the Court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court’s CM/ECF System.

                                       /s/ Allison M. Near
                                       Allison M. Near




                                                   2
